Citation Nr: 1121694	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  11-01 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating for bilateral keratoconus, assigned a noncompensable rating prior to February 3, 2011, and a 70 percent rating effective that date.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The Veteran had active service from February 1941 to October 1945, and from January 1946 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of August 2010, which denied a compensable rating for bilateral keratoconus.  Subsequently, in a March 2011 rating decision, the RO granted a 70 percent rating for bilateral keratoconus, effective February 3, 2011.  The rating issue, now two-tiered as set forth on the title page, remains on appeal, as a grant of less than the maximum available rating does not terminate the appeal, unless the veteran expressly states he is satisfied with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In this case, the Veteran stated in March 2011 that he wished to continue his appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a January 2011 submission, the Veteran requested a VA Travel Board hearing.  That request has not been honored to date.  The case will need to be remanded for such a hearing.  38 C.F.R. § 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Afford the Veteran a VA Travel Board hearing before a Veterans Law Judge at the RO as soon as practically possible.

Then, as appropriate, the case should be returned to the Board.  The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



